            Case 1:21-cv-00390-RP Document 1 Filed 05/04/21 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

JENNA CAMPBELL,                                    §
                                                   §
       Plaintiff,                                  §
                                                   §
v.                                                 §           Civil Action No. 1:21-cv-390
                                                   §
NULO, INC., D/B/A NULO PET FOOD,                   §
                                                   §
       Defendant.                                  §


                        PLAINTIFF’S ORIGINAL COMPLAINT AND
                              DEMAND FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff, JENNA CAMPBELL (“Plaintiff” or “Ms. Campbell”), by and through her

counsel, hereby files this Complaint against Defendant, NULO, INC., D/B/A NULO PET FOOD

(“Defendant”), for willful violations of the Americans with Disabilities Act of 1990, as amended,

42 U.S.C. § 12101, et seq. (“ADA”) and the Texas Labor Code §21.051 et seq. (“TCHRA”). In

support of her causes of action, Plaintiff states the following:

                                          I.
                          PARTIES, JURISDICTION, AND VENUE

       2.      Plaintiff, JENNA CAMPBELL, is an individual residing in Travis County, Texas.

       3.      Defendant, NULO, INC., D/B/A NULO PET FOOD, is a corporate entity formed

and existing under the laws of the State of Delaware, having offices in Travis County, Texas.

       4.      The events at issue in this Complaint occurred in Austin, Texas.

       5.      This Court has jurisdiction to hear the merits of Plaintiff’s claims under 28 USC §

1332(a).




                                                  1
              Case 1:21-cv-00390-RP Document 1 Filed 05/04/21 Page 2 of 6




        6.      Plaintiff exhausted her administrative remedies under the ADA and the TCHRA by

timely filing a Charge of Discrimination with the Equal Employment Opportunity Commission

(“EEOC”) and Texas Workforce Commission, Civil Rights Division (“TWC”) and receiving a

Right to Sue letter.

        7.      Venue is proper in this district and division under 28 U.S.C. §1391(b)(2) because a

substantial part of the events or omissions giving rise to this claim occurred in this district.

                                            II.
                                   FACTUAL BACKGROUND

        8.      Ms. Campbell began working for Defendant as Retail Marketing Manager in June

2019.

        9.      Ms. Campbell was a productive employee with no disciplinary history. She

frequently earned praise for her work from company leadership.

        10.     In March 2020, Ms. Campbell began teleworking from her home office, along with

many other employees, due to the COVID-19 outbreak.

        11.     Ms. Campbell continued to stay busy performing her job duties and did them well.

        12.     On May 11, 2020, Michael Landa, CEO, announced that all employees were to

return to working in the office by June 8, 2020.

        13.     On May 12, 2020, Ms. Campbell emailed Zac Fellabaum, CFO/COO/HR, a

doctor’s note. The note prescribed that Defendant accommodate Ms. Campbell’s hypertension by

allowing her to continue teleworking the following three months.

        14.     Defendant received Ms. Campbell’s doctor’s note, but did not reach out to her about

it.

        15.     On May 18, 2020, Defendant furloughed Ms. Campbell, despite the fact that she

still had lots of daily work.

                                                   2
             Case 1:21-cv-00390-RP Document 1 Filed 05/04/21 Page 3 of 6




       16.     Upon information and belief, in addition to Ms. Campbell, Defendant also only

furloughed one other employee: the Senior Training Manager. The Senior Training Manager was

the only other employee at Defendant who provided a doctor’s note requiring her to continue

teleworking as well.

       17.     Upon information and belief, Defendant did not furlough other employees, such as

employees on the sales team who had very little to no work to do.

       18.     On June 11, 2020, Defendant posted a Product Marketing Lead position. The

position was essentially the same as Ms. Campbell’s position.

       19.     On July 1, 2020, Defendant terminated Ms. Campbell and claimed that it had

eliminated her position.

       20.     Upon information and belief, Defendant also terminated the Senior Training

Manager who provided a doctor’s note to continue teleworking, through an alleged role

elimination.

       21.     Upon information and belief, all other employees terminated by Defendant around

this time were field-based or connected with the Brand Ambassador program it eliminated, but

Ms. Campbell was neither of those.

       22.     Upon information and belief, Ms. Campbell was the most qualified person for the

Product Marketing Lead position, as it was essentially the same job Ms. Campbell was performing

well at Respondent and had performed successfully at other companies.

       23.     The same day Defendant terminated Ms. Campbell, it announced a substantial

increase in the sales and merchandising team that she had supported.




                                               3
              Case 1:21-cv-00390-RP Document 1 Filed 05/04/21 Page 4 of 6




                                             III.
                                      CAUSES OF ACTION

                                    Disability Discrimination

        24.     Plaintiff incorporates herein paragraphs 1-23, supra, as if repeated verbatim.

        25.     The ADA and the TCHRA prohibit discrimination against an employee on the basis

of their disability.

        26.     Defendant is an employer within the meaning of the ADA and the TCHRA.

        27.     Plaintiff was a qualified individual within the meaning of the ADA and the TCHRA

at all times relevant to this Complaint.

        28.     Plaintiff belongs to a class protected under the ADA and the TCHRA.

        29.     By failing to accommodate Plaintiff, furloughing Plaintiff, and terminating

Plaintiff, based on her actual or perceived disability, Defendant discriminated against Plaintiff in

violation of the ADA and the TCHRA.

        30.     At all times material hereto, Plaintiff was qualified for her employment as a Retail

Marketing Manager.

        31.     Defendant also discriminated against Plaintiff by failing to hire her for the Product

Marketing Lead position, which she was substantially qualified for.

        32.     Defendant discriminated against Plaintiff based on her disability intentionally and

with reckless disregard to Plaintiff’s rights under the ADA and the TCHRA.

        33.     The unlawful practices committed by Defendant directly caused Plaintiff’s

damages, as set forth below.




                                                  4
               Case 1:21-cv-00390-RP Document 1 Filed 05/04/21 Page 5 of 6




                                                IV.
                                              DAMAGES

        34.      As a result of Defendant’s unlawful conduct, Plaintiff has suffered economic

damages, including past and future lost income, interest on back and front pay, job search expenses

and injury to credit, and other consequential and incidental financial damages. Plaintiff has also

suffered non-economic damages, such as emotional distress and mental anguish.

        35.      Defendant acted in reckless disregard to Plaintiff’s right to be free from disability

discrimination and intentionally engaged in an unlawful employment practice by discriminating

against Plaintiff.

        36.      Defendant’s oppressive and/or malicious conduct calls for the imposition of

damages in an amount sufficient to deter Defendant from engaging in such acts of discrimination

in the future.

        37.      Plaintiff is also entitled to her attorneys’ fees and costs incurred in this matter.

                                              V.
                                        ATTORNEYS’ FEES

        38.      A prevailing party may recover reasonable attorneys’ and experts’ fees under the

ADA and TCHRA.

        39.      Plaintiff seeks all reasonable and necessary attorneys’ fees and expert witness fees

in this case from Defendant.

        40.      Plaintiff additionally seeks recovery of all costs associated with the prosecution of

this action.

                                                VI.
                                           JURY DEMAND

        41.      Plaintiff demands a trial by jury of all the issues and facts in this case.




                                                    5
         Case 1:21-cv-00390-RP Document 1 Filed 05/04/21 Page 6 of 6




                                              VII.
                                            PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that:

        1.   The Court assume jurisdiction of this cause and that Defendant be cited to appear;

        2.   The    Court   award      Plaintiff       economic    and/or   non-economic   damages,

             as specified above;

        3.   The Court award Plaintiff punitive damages, as specified above;

        4.   The Court award Plaintiff the equitable remedy of reinstatement or, in the

             alternative, front pay;

        5.   The Court award Plaintiff her reasonable attorneys’ and expert fees and costs;

        6.   The Court award Plaintiff pre- and post-judgment interest at the highest rates

             allowed; and

        7.   The Court award Plaintiff any such other relief as the Court may find proper,

             whether at law or in equity.



                                                         Respectfully submitted,

                                                         ROSS-SCALISE LAW GROUP
                                                         1104 San Antonio Street
                                                         Austin, Texas 78701
                                                         T: (512) 474-7677
                                                         F: (512) 474-5306

                                                         /s/ Brett C. Beeler______
                                                         Daniel B. Ross
                                                         State Bar No. 00789810
                                                         Dan@rosslawgroup.com
                                                         Brett C. Beeler
                                                         State Bar No. 24097357
                                                         Brett@rosslawgroup.com
                                                         ATTORNEYS FOR PLAINTIFF



                                                   6
